Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 19, 2009 (People v Wright, 62 AD3d 916 [2009]), affirming a judgment of the County Court, Suffolk County, rendered October 16, 2006.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *1132US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.E, Dillon, Leventhal and Chambers, JJ., concur.